 Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 1 of 13                    PageID 158




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                  Case No. 2:19-cr-20143-MSN-1

JERROD WILLIAMS,

      Defendant.
______________________________________________________________________________

 ORDER ADOPTING REPORT AND RECOMMENDATION AND ORDER DENYING
                            MOTION TO SUPPRESS
______________________________________________________________________________

       This matter comes before the Court on Defendant Jerrod Williams’ Motion to Suppress.

(ECF No. 23.) The matter was referred to Magistrate Judge Charmaine G. Claxton for Report and

Recommendation.       (ECF No. 24.)       Magistrate Judge Claxton issued her Report and

Recommendation, incorporating by reference her oral ruling on the matter, on October 1, 2020.

(ECF Nos. 30, 33.) The Report recommended that Defendant’s Motion be denied. (ECF No. 33

at PageID 59.) Defendant timely filed his objections to the Report. (ECF No. 37.) The United

States submitted a response to those objections. (ECF No. 44.) For the reasons below, the Court

ADOPTS the Magistrate Judge’s Report and Recommendation in its entirety and OVERRULES

Defendant’s objections.    Accordingly, Defendant’s Motion to Suppress, (ECF No. 23), is

DENIED.

                                          Background

       This case concerns the discovery of a firearm and a Terry stop.       Back in June 2018,

Memphis Police Officer Christopher Street (“Officer Street”) was assisting a fellow officer with a


                                                1
 Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 2 of 13                      PageID 159




traffic stop. (ECF No. 34 at PageID 117.) During the stop, a passerby informed the officers that

a Black male with dreadlocks was waiving a gun around at a nearby liquor store and that he

appeared angry. (Id. at PageID 67, 118.) The passerby pointed Officer Street in the direction of

T.J.’s Liquor, which is located on Summer Avenue. (Id. at PageID 86; see also Exhibit 2 at

22:33:59.) 1

        Officer Street arrived at T.J.’s Liquor in less than two minutes after receiving the

information from the passerby. (ECF No. 34 at PageID 118; see also Exhibit 2 at 22:34:30–

22:35:05.) He observed a group of people in the parking lot, and among that group was an

individual who matched the description he had just received from the passerby; that man happened

to be Defendant. (ECF No. 34 at PageID 118.)

        In the back of the parking lot sat a semi-trailer. (Id. at PageID 69–70.) Officer Street saw

Defendant walk towards the back of the semi-trailer and discard a firearm. 2 (Id. at PageID 118.)

After seeing that, Officer Street then approached Defendant. (Id.) In response to Officer Street

asking if he had anything on him, Defendant offered to let Officer Street search his person. (Id. at

PageID 119; see also Exhibit 2 at 22:35:53.) The subsequent pat down turned up Defendant’s

cellphone. (ECF No. 34 at PageID 118.) Defendant was then placed in the back of Officer Street’s

patrol car. (Id.)




        1. Both the United States and Defendant introduced into evidence footage from Officer
Street’s bodycam on the day in question. At times, the Court will refer to Exhibit 2, the uncut
version, and provide the timestamp located at the top right corner, e.g. Exhibit 2 at XX:XX:XX.

       2. Defendant contests whether Officer Street observed Defendant discard a firearm. (ECF
No. 37 at PageID 133.) Defendant challenges the veracity of Officer Street’s statement on the
ground that his bodycam, which was centered on his chest, did not record Defendant discarding a
firearm. (Id.)
                                                 2
 Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 3 of 13                       PageID 160




       With Defendant secured, Officer Street walked behind the semi-trailer to the area where

he saw Defendant earlier. (Id. at PageID 119.) There, he found a firearm. (Id.) He then returned

to his patrol car and spoke with Defendant. (Id.) Defendant informed Officer Street that he had a

felony conviction. (Id.; see also Exhibit 2 at 22:38:42.) As a result, Officer Street then placed

Defendant under arrest. (ECF No. 34 at PageID 119; see also Exhibit 2 at 22:38:42.) Defendant

was later indicted on one count of violating 18 U.S.C. § 922(g). (ECF No. 2.)

       Defendant moved to suppress the discovery of the firearm primarily on the grounds that he

was unlawfully seized by Officer Street. (ECF No. 23.) The Magistrate Judge issued her Report

recommending that Defendant’s motion should be denied. (ECF No. 33.) Defendant timely filed

his objections, and the United States has responded to those objections. (ECF Nos. 37, 44.)

                                       Standard of Review

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 Fed. Appx. 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

de novo or any other standard—those aspects of the report and recommendation to which no

objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

       Objections to any part of a Magistrate Judge’s disposition “must be clear enough to enable



                                                 3
 Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 4 of 13                           PageID 161




the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is

to “focus attention on those issues . . . that are at the heart of the parties’ dispute.”). Each objection

to the Magistrate Judge’s recommendation should include how the analysis is wrong, why it was

wrong and how de novo review will obtain a different result on that particular issue. Howard v.

Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

        A general objection, or one that merely restates the arguments previously presented and

addressed by the magistrate judge, does not sufficiently identify alleged errors in the report and

recommendation. Id. When an objection reiterates the arguments presented to the magistrate

judge, the report and recommendation should be reviewed for clear error. Verdone v. Comm’r of

Soc. Sec., No. 16-CV-14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing Ramirez

v. United States, 898 F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); Equal Employment Opportunity

Comm’n v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).

                                                Analysis

        The Magistrate Judge’s Report recommended that Defendant’s Motion be denied. (ECF

No. 30 at PageID 55; ECF No. 33 at PageID 59.) The Report first reasoned that Officer Street

lawfully seized Defendant as part of a Terry stop while he quickly searched for the firearm. (ECF

No. 30 at PageID 51–52.) Alternatively, assuming arguendo that Defendant was unlawfully

seized, the Report concluded that the unlawful seizure had no connection to the discovery of the

firearm. (Id. at PageID 53–54.) In other words, the unlawful seizure of Defendant did not taint

the discovery of the firearm. (Id. at PageID 54.) Defendant objects to both of the Report’s

findings.

    A. Defendant was lawfully detained as part of a Terry stop



                                                    4
 Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 5 of 13                     PageID 162




       The Fourth Amendment provides that “the right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures, shall not be violated[.]”

U.S. Const. amend. IV; see also Elkins v. United States, 364 U.S. 206, 222 (1960) (“[W]hat the

Constitution forbids is not all searches and seizures, but unreasonable searches and seizures.”)

(emphasis added).

       This case hinges on the encounter between Officer Street and Defendant. There are three

types of “permissible” encounters between law enforcement and every-day citizens. See United

States v. Alston, 375 F.3d 408, 411 (6th Cir. 2004); United States v. Waldon, 206 F.3d 597, 602

(6th Cir. 2000). The first involves a consensual encounter between law enforcement and an

individual and requires no suspicion of criminal activity. Alston, 375 F.3d at 411. The second

envisions what has been commonly termed a Terry stop or a brief investigative detention, which

usually must be supported by reasonable suspicion. Id. The last involves an arrest based on

probable cause. Id.

       This case implicates all three. (ECF No. 30 at PageID 49.) First, the consensual encounter.

After arriving on the scene, Officer Street approached Defendant and asked him if he had anything

on him. (ECF No. 30 at PageID 48; see also Exhibit 2 at 22:35:50.) Defendant responded that he

did not and offered to let Officer Street search him. (ECF No. 30 at PageID 48; see also Exhibit

2 at 22:35:51.) From there, the encounter evolved into phase two—the investigative detention or

Terry stop— when Officer Street placed Defendant in the back of his squad car while he searched

for the firearm. (ECF No. 30 at PageID 50–51; see also Exhibit 2 at 22:36:05–22:37:18.) Finally,

after locating the gun and confirming that Defendant had a felony conviction, Officer Street placed

Defendant under arrest. (ECF No. 30 at PageID 53; see also Exhibit 2 at 22:38:45.) In sum, what

started as a consensual encounter, led to an investigative stop, which in turn, resulted in



                                                5
 Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 6 of 13                       PageID 163




Defendant’s arrest. Defendant’s objections argue that Officer Street lacked reasonable suspicion

to detain Defendant.

       To avoid running afoul of the Fourth Amendment, Officer Street needed some

constitutional basis to seize Defendant. The Magistrate Judge’s Report concluded that Officer

Street lawfully seized Defendant as part of a constitutional Terry stop. (ECF No. 30 at PageID

55.) In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme Court held that officers may briefly detain

an individual based on an officer’s reasonable suspicion. See 392 U.S. at 27; see also United States

v. Sokolow, 490 U.S. 1, 7 (1989) (stating that, under Terry v. Ohio, an officer can “stop and briefly

detain a person for investigative purposes if the officer has a reasonable suspicion supported by

articulable facts that criminal activity ‘may be afoot,’ even if the officer lacks probable cause”);

United States v. Patterson, 340 F.3d 368, 370 (6th Cir. 2003) (“In Terry v. Ohio…, the Supreme

Court held that officers have the authority under the Fourth Amendment to stop and temporarily

detain citizens with only reasonable suspicion to justify the stop.”).

       The Court undergoes a two-step analysis in determining the constitutionality of a Terry

stop. See United States v. Davis, 430 F.3d 345, 354 (6th Cir. 2005). First, the Court asks “whether

there was a proper basis for the stop, which is judged by examining whether the law enforcement

officials were aware of specific and articulable facts which gave rise to reasonable suspicion.” Id.

(quoting United States v. Garza, 10 F.3d 1241, 1245 (6th Cir. 1993)). To answer this question,

the Court looks at the totality of the circumstances. See United States v. Arvizu, 534 U.S. 266, 273

(2002). If reasonable suspicion exists, the Court next turns to “whether the degree of intrusion . .

. was reasonably related in scope to the situation at hand, which is judged by examining the

reasonableness of the officials' conduct given their suspicions and the surrounding circumstances.”

Davis, 430 F.3d at 354 (quoting Garza, 10 F.3d at 1245).



                                                  6
 Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 7 of 13                          PageID 164




                I.      Reasonable suspicion existed here.

        The Court looks to the totality of the circumstances to determine whether Officer Street

had reasonable suspicion to conduct an investigative stop. See Arvizu, 534 U.S. at 273. In deciding

to briefly detain Defendant, Officer Street relied in part on his own observation of seeing

Defendant discard a firearm and on the tip received from the passerby. (ECF No. 30 at PageID

52.) The Report concluded that this sufficed to establish reasonable suspicion. (Id. at PageID 52,

55.)

        Defendant raises pointed objections on this issue. First, Defendant attacks the tip Officer

Street received from the passerby. (ECF No. 37 at PageID 134.) Defendant next seeks to

undermine Officer Street’s testimony that he observed Defendant discard the firearm by raising

the issue that his bodycam failed to capture the same. (Id.) Finally, Defendant relies on the Sixth

Circuit’s opinion in United States v. Patterson, 340 F.3d 368 (6th Cir. 2003) to argue that

reasonable suspicion did not exist here. (Id. at PageID 135.) The Court is unpersuaded.

        At first blush, Defendant’s complaint about the passerby’s tip may appear to have some

merit. Officer Street neither confirmed the tipster’s identity nor probed for any additional

information that would indicate the tip’s reliability; instead, Officer Street simply took the

passerby at his word. (ECF No. 34 at PageID 83–85.) Thus, it appears that this tip resembles the

kind of anonymous tip the Supreme Court cautioned against in Florida v. J.L. 529 U.S. 266 (2000).

The tip here, like the one in J.L., lacks the requisite “indicia of reliability” that, taken alone, could

give rise to reasonable suspicion. Id. at 271. This line of attack, however, ignores the fact that

Officer Street did not just solely rely on tip. Rather, he testified that he personally observed

Defendant discard the firearm. See J.L., 529 U.S. at 270 (“In the instant case, the officers’

suspicion that J.L. was carrying a weapon arose not from any observations of their own but solely



                                                   7
 Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 8 of 13                        PageID 165




from a call made from an unknown location by an unknown caller.”). The question is not whether

the tip justified the stop but whether the tip in conjunction with Officer Street’s observation

amounts to reasonable suspicion.

       Notably, the reasonable suspicion standard does not present the most demanding hurdle to

overcome. See Kansas v. Glover, 140 S.Ct. 1183, 1188 (2020) (“The reasonable suspicion inquiry

falls considerably short of 51% accuracy, for, as we have explained, [t]o be reasonable is not to be

perfect[.]”) (internal citations and quotations omitted). Indeed, the showing for reasonable

suspicion is lower than what is required for probable cause. See United States v. Herndon, 501

F.3d 683, 691 (6th Cir. 2007) (stating that reasonable suspicion “need not rise to the level required

for probable cause, and it falls considerably short of satisfying a preponderance of the evidence

standard” (quoting Arvizu, 534 U.S. at 274)); United States v. Lindsey, 114 F. App’x 718, 722 (6th

Cir. 2004) (“Reasonable suspicion is a lower standard than probable cause[.]”). An officer’s

“hunch” alone does not suffice to create reasonable suspicion. Arvizu, 534 U.S. at 274. Instead,

an officer must rely on “specific and articulable facts” to support a finding of reasonable suspicion.

Davis, 430 F.3d at 354 (quoting Garza, 10 F.3d at 1245).

       Here, the tip working in tandem with Officer Street’s observation easily clears this

threshold. While the tip alone cannot serve as a basis for reasonable suspicion, that does not mean

the Court must ignore it altogether. See United States v. Caruthers, 458 F.3d 459, 465 (6th Cir.

2006) (stating that the Court cannot “simply dismiss the anonymous call altogether where, as here,

other suspicious circumstances also existed”) partially abrogated on other grounds by Mathis v.

United States, 136 S.Ct. 2243 (2016). The Court must analyze the totality of the circumstances.

Officer Street testified that Defendant matched the description provided by the tipster. Further,

and most important, Officer Street testified that he observed Defendant discard the firearm.



                                                  8
 Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 9 of 13                       PageID 166




       The bodycam footage introduced at the suppression hearing supports his testimony. Officer

Street’s bodycam footage shows Defendant appearing from the back of the semi-trailer. (Exhibit

2 at 22:35:40.) Immediately after placing Defendant in the back of the patrol car, Officer Street

informs another officer that Defendant discarded a firearm behind the semi-trailer. (Id. at

22:36:48.) Officer Street then immediately proceeds to the area where he testified to seeing

Defendant discard the gun and retrieved the gun there. (Id. at 22:36:56–22:37:13.) This personal

observation working in conjunction with the earlier tip provides sufficient grounds for a reasonable

suspicion that criminal activity “may be afoot.” Sokolow, 490 U.S. at 7.

       The Court now turns to what appears to be the gravamen of Defendant’s objections:

whether Officer Street observed Defendant discard the firearm. Defendant contends that Officer

Street could not see Defendant discard the firearm because his bodycam did not capture it. (ECF

No. 37 at PageID 134); in other words, Defendant argues that the bodycam captured the totality of

what Officer Street could observe. (Id.) Defendant is correct that the bodycam footage did not

clearly capture Defendant discard the gun. (ECF No. 34 at PageID 90.) This argument, however,

both overestimates the ability of bodycams and underestimates human observation.

       As the Report explained, a bodycam is just another tool in an officer’s arsenal. (ECF No.

30 at PageID 52.) It does not supplant the officer’s skills and observations made out in the field.

(Id.) Notably, the semi-trailer in the parking lot sat several feet above of the ground, allowing

Officer Street a line of sight through this opening. (ECF No. 34 at PageID 91; see Exhibit 2 at

22:35:30.) The bodycam footage, however, cuts off this portion of the semi-trailer from its view

at times. Critically, there was no evidence that Officer Street could not take advantage of this line

of sight even though his bodycam could not.

       Further, the logic of this line of attack quickly unravels by use of a simple example. Take



                                                 9
Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 10 of 13                       PageID 167




for instance Officer Street’s bodycam, which was facing forward and centered on his chest. (ECF

No. 34 at PageID 89.) If Officer Street turned his head to the side to observe a commotion, the

bodycam would not capture it. (See ECF No. 30 at PageID 52.) In light of that, one could not

truthfully say that what the officer observed did not happen simply because the bodycam did not

capture it. A bodycam, like any other kind of camera, only captures what it is in front of it.

       All this to say, the bodycam footage does not definitively refute Officer Street’s testimony

that he observed Defendant discard a firearm. In the absence of dispositive footage, the Court is

left with the age-old problem of having to sift through testimony to ascertain what occurred. Here,

Officer Street testified that he observed Defendant discard a firearm, and the Report found that

testimony credible. (Id.) The Court sees no reason to disturb that conclusion.

       As his last objection, Defendant relies on the case of United States v. Patterson, 304 F.3d

368 (6th Cir. 2003), to argue by analogy that reasonable suspicion did not exist here. (ECF No.

37 at PageID 135.) This argument is misplaced for Patterson differs from the case at the bar in

key respects. True, both this case and Patterson involve an anonymous tip that lacked sufficient

indicia of reliability. 304 F.3d at 371. Thus, the tip alone could not give rise to reasonable

suspicion. Id. However, unlike in Patterson, Officer Street observed Defendant engaging in

suspicious behavior before stopping him. Id. (“Without the anonymous tip, the officers merely

observed a group of individuals walking away from the area, in isolation an innocuous behavior

unless the officers have detained them.”). The Patterson Court noted that reasonable suspicion

must be based on the acts of the individual. Id. at 372. That is what happened here. Officer Street

personally observed Defendant engage in suspicious behavior. Patterson does not apply here.

       Ultimately, Defendant does not discredit in any meaningful way the testimony of Officer

Street. Officer Street testified to observing Defendant discard a firearm. That fact plus the



                                                10
Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 11 of 13                       PageID 168




anonymous tip serve to give rise to reasonable suspicion allowing for Officer Street to briefly

detain Defendant. Accordingly, the Court OVERRULES Defendant’s objections and ADOPTS

the Magistrate Judge’s findings.

               II.     Defendant’s brief detainment did not exceed the scope of the Terry stop

       In addition to determining whether reasonable suspicion existed, the Court must analyze

the circumstances surrounding Defendant’s brief detention. See United States v. Davis, 430 F.3d

345, 354 (6th Cir. 2005) (analyzing “whether the degree of intrusion . . . was reasonably related in

scope to the situation at hand, which is judged by examining the reasonableness of the officials'

conduct given their suspicions and the surrounding circumstances”). The Report concluded that

Defendant’s brief detention did not exceed the scope of a Terry stop. (ECF No. 30 at PageID 52.)

Defendant does not appear to challenge the Report’s findings as to this issue. In the absence of an

objection, this Court ADOPTS the Magistrate Judge’s findings. See Thomas v. Arn, 474 U.S. 140,

150–51 (1985).

   B. Defendant’s alleged unlawful seizure did not taint the discovery of the firearm.

       As an alternate ground for denying Defendant’s Motion, the Magistrate Judge’s Report

assumed arguendo that Defendant was unlawfully detained. Even so, that unlawful detention did

not taint the discovery of the firearm. (ECF No. 30 at PageID 54.)

       Defendant’s objection on this point is not a paragon of clarity. Defendant seems to take

issue with the proposition that, because Officer Street did not find the firearm on Defendant, the

legality of the underlying seizure does not matter. (ECF No. 37 at PageID 134–35.) Defendant,

though, fails to grapple with both the law and facts undergirding the Report’s finding.

       As noted above, the Fourth Amendment protects individuals from unreasonable searches

and seizures. See U.S. Const. amend. IV. Evidence obtained as a result of an unconstitutional



                                                11
Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 12 of 13                      PageID 169




search or seizure normally must be excluded. See United States v. Galaviz, 645 F.3d 347, 354 (6th

Cir. 2011). This general rule, though, contains notable exceptions. Id. As the Supreme Court has

explained, not all evidence is:

       fruit of the poisonous tree simply because it would not have come to light but for
       the illegal actions of the police. Rather, the more apt question in such a case is
       whether, granting establishment of the primary illegality, the evidence to which
       instant objection is made has been come at by exploitation of that illegality or
       instead by means sufficiently distinguishable to be purged of the primary taint.

Hudson v. Michigan, 547 U.S. 586, 592 (2006) (quoting Wong Sun v. United States, 371 U.S. 471,

487–88 (1963)) (internal quotations removed).         Assuming arguendo that Defendant was

unlawfully detained, the Court must determine if that unlawful detention tainted the discovery of

the firearm. It did not.

       Again, Defendant relies on the case of United States v. Patterson to support his argument.

(ECF No. 37 at PageID 135.) In Patterson, officers discovered the firearm on the defendant’s

person as part of an unlawful Terry stop. See Patterson, 340 F.3d at 370. Meaning, there was a

direct causal connection between the unlawful detention and the discovery of the firearm. See id.

at 370–71. In this case, Officer Street discovered the firearm not on Defendant’s person but in the

area where Defendant purportedly left it. The absence of this direct link between the detention

and discovery of the firearm renders Patterson inapposite.

       The key fact that ultimately undercuts Defendant’s argument is that Officer Street did not

discover the firearm on Defendant’s person. Rather, Officer Street found the firearm behind the

semi-trailer. (ECF No. 30 at PageID 52.) In truth, the Court cannot discern how Defendant’s

alleged unlawful detention factors into the discovery of the firearm. Put differently, Defendant’s

seizure could not have occurred at all and that would not change the result here. Regardless of

whether Officer Street detained Defendant, nothing prevented Officer Street from walking behind



                                                12
Case 2:19-cr-20143-MSN Document 55 Filed 04/07/21 Page 13 of 13                          PageID 170




the semi-trailer and discovering the gun. Further, Defendant’s unlawful seizure in no way assisted

Officer Street in locating the gun for he relied on his prior observation to discern its location. (Id.)

Therefore, the Court agrees with the Report and ADOPTS its findings. Accordingly, Defendant’s

objections are OVERRULED.

                                             Conclusion

       For the reasons set forth above, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation in its entirety and OVERRULES Defendant’s objections.                        Therefore,

Defendant’s Motion to Suppress, (ECF No. 23), is hereby DENIED. Further, Defendant’s request

for a hearing on this matter pursuant to United States v. Moore, 936 F.3d 287 (6th Cir. 1991), is

also DENIED. (ECF No. 37 at PageID 135.) An additional hearing on this matter is not warranted.

       IT IS SO ORDERED this 7th day of April, 2021.

                                               s/ Mark Norris
                                               MARK S. NORRIS
                                               UNITED STATES DISTRICT JUDGE




                                                  13
